DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Although claims 2-11, 13-16, and 18-20 do not explicitly state that the jetter nozzle or jetter assembly do not further comprises the limitations stated within the claim, by utilizing the term “wherein” or the phrase “further comprising”, the claims are being interpreted as though such a term/phrase is present as it is apparent that this is what applicant means.
Claim Objections
Applicant is advised that should claim 4 be found allowable, claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 5,7-9 objected to because of the following informalities:  
Regarding claims 5, 7, and 9 “nozzle claim” should be “nozzle of claim”
Regarding claim 8 “four passageway” should be “four passageways”.  
Regarding claim 12 line 5 “exterior said” should be “exterior of said” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, applicant uses the phrase “compressively a bearing” in the last line, however it is unclear if such a limitation indicates that there is a bearing present which is being compressed or if the connector portion of the hose compressed the internal seal. For examination purposes the limitation will be interpreted as the connector compressing the internal seal as stated in [0021] of the instant application.
Claim 17 recites the limitation "the shape" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purpose the claim limitation will be interpreted as a body with a prolate ellipsoid shape.
The remaining claims are rejected as being dependent on a previously rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-9, 11-12, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zink et al.(US20120205405A1), hereafter Zink.
Regarding claims 1-4, 6-9, 11-12, and 14-16 Zink discloses a nozzle comprising: a nozzle body (Fig.8 ref 204) with a generally prolate ellipsoidal shape; the body having an internal bore at one end (Figs.10-11, left end of central bore) that is adapted to receive an inlet portion of a fluid conduit from a hose (best seen in Fig.7 where ref 208 enters ref 206, the outlet threaded region of ref 206 prior to ref 200 thus the bore is also capable of receiving a hose); an internal shoulder (Figs.10-11 portion just prior to ref 282); a plurality of orifices communicating with bore and opening at an exterior of the body (Figs.10-11 refs 210, 212, 214); an internal seal juxtaposed against the internal shoulder (best seen in Fig.8 ref 242, which is an O-ring [0064]); the bore further being defined in two potions, the first portion seen in Figs.10-11 the portion prior to the shoulder and the second portion defined as the portion from the shoulder to the plurality of orifices, also seen in Figs.10-11; the first portion has a greater diameter than the second portion (see Figs.10-11); some of the orifices have a first end opening to the second portion of the internal bore and a second opening at the exterior of said body rearwardly of the first end (Figs.10-11 dashed line adjacent ref 210); the body having a planar surface (Figs.8, 10 portion where ref 214 is situated) and the orifice (ref 214) opens at the planar surface; the exterior of the body having a wide diameter portion (see Figs.10-11 wide diameter prior to ref 210) and a narrow diameter portion (Figs.10-11 portion from internal bore opening at the one end to ref 210), wherein at least some of the plurality of orifices open at the narrow end diameter (best seen in Figs.7-8); the plurality of orifices have at least four fluid passageways .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zink et al.(US20120205405A1) as applied to claim 4 above, and further in view of Davis et al. (US20050051335A1), hereafter Zink and Davis respectively.
Regarding claims 5 and 13, Zink teaches the assembly of claim 4 but does not teach the orifices extending at approximately twenty-five degrees from a longitudinal axis of the body. However such a feature is known in the art as evidenced by Davis.

It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the ports of Zink to use the jet angle configurations of Davis in order to ensure tightening of the thread connections by utilizing the thrust of the jets [0017]. Thereby the modification provides an angle of approximately 25 degrees.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zink et al.(US20120205405A1) as applied to claim 1 above, and further in view of Pacht (US3987963A), hereafter Zink and Pacht respectively.
Regarding claim 10, Zink teaches the assembly of claim 1, but does not explicitly teach the seal being made of thermoplastic material. However, the use of thermoplastic seals utilized in nozzle assemblies is known in the art as evidenced by Pacht.
Pacht discloses a fluid delivery system utilizing nozzles and cleaning jets (abstract). Pacht further discloses the usage of Teflon seals (a known thermoplastic material) in order to permit rotation, resist high pressures, and prevent fluid leakage (Col.3 line 62 – Col line 3). Pacht and Zink are analogous in the art of high pressure cleaning systems.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the O-ring of Zink to use Teflon in order to provide a seal that is high pressure and low friction, while also preventing fluid leakage (Col.3 line 62 – Col line 3). Further, because the nozzle of Zink is a high pressure rotating nozzle (see Zink [0061] and title), .
Claims 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammelmann (US3246660A) in view of Pellerin et al. (US20140084086A1), hereafter Pellerin and Hammelmann respectively.
Regarding claims 17-18 and 20, Hammelmann discloses a self-propelled nozzle (title) comprising: a nozzle body (see Fig.1) having a generally prolate ellipsoidal shape with an internal bore (Fig.1 portion of ref 1 that ref 2 bounds, until ref 13) at one end of the body; an internal shoulder (see Fig.1 portion prior to ref 1a and after threaded region of ref 2) within the internal bore; a plurality of orifices (Fig.1 refs 7 and 13) that open to an exterior of the body; a hose (Fig.1 ref H) having a coupling received within the internal bore (see Fig.1 also (Col.2 lines 16-19); the bore has a first portion (Fig.1 from ref H to portion prior to ref 1a, bounded by ref 2) that extends from shoulder to the end of the body and a second portion (Fig.1 from ref 1a to ref 13) from the shoulder to an opposite end of the body; the first portion has a diameter greater than the diameter of the second portion (see Fig.1); at least some of the plurality of orifices have a first end opening to the second end portion (Fig.1 ref 6) and a second end opening at the exterior of said body rearwardly of the first end (Fig.1 ref 7); the internal portion of the bore is threaded (Fig.1 ref 2) and a hose engaging the bore has corresponding external threads (see Fig.1, in conjunction with Col.2 lines 16-19). Hammelmann does not explicitly teach the presence of a seal juxtaposed against the shoulder, however such a feature is known in the art as evidenced by Pellerin. Pellerin and Hammelmann are analogous in the art of liquid sprayers.
Pellerin discloses a water sprayer (abstract) having an internal threaded region (Fig. 6C threaded region within ref 130, for clarity see Fig.2 ref 220) to which a hose connects. The seal is 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the bore connection into which the hose is threaded into of Hammelmann in order to utilize the seal of Pellerin in order to prevent leakage from the hose (Pellerin [0054]). Since the thread runs the entirety of first portion of the bore, the modification would provide the gasket type seal against the shoulder such that by threading the hose in connection the gasket would also be compressed.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammelmann (US3246660A) in view of Pellerin et al. (US20140084086A1) as applied to claim 18 above, and further in view of Davis et al. (20050051335A1), hereafter Hammelmann, Pellerin, and Davis respectively.
Regarding claim 19, Modified Hammelmann teaches the assembly of claim 18, wherein the at least some of the plurality of orifices are have at least four orifices spaced apart from each circumferentially by approximately 90 degrees (see Hammelmann Fig.2 ref 7 top, left, right, and bottom orifices are spaces 90 degrees from each other). Modified Hammelmann does not teach the orifices extending at an approximately twenty five degree with respect to the longitudinal axis of the body. However such a feature is known in the art as evidenced by Davis
Davis teaches a nozzle for cleaning and flushing purposes (abstract), wherein the nozzle utilizes rearwardly facing jets (Fig.3 refs 24). The jets are angled at twenty degrees from a longitudinal axis of the nozzle [0017], with the orifices also skewed at an angle. The configuration of the jets and orifices act in order to tighten thread connections [0017]. Davis and Zink are analogous in the art of jetting nozzles used for cleaning purposes.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Herstek et al. (US5494226A), hereafter H2. H2 discloses a nozzle configuration for providing a liquid seal (abstract) utilizing a thermoplastic washer seated on a shoulder (Fig.2 ref 40) 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. (US20140318447), hereafter L1. L1 teaches placing a nozzle at an angle between 15 and 25 degrees to prevent dripping of liquid (Fig.3B also [0084]).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wagner et al. (US20080035184A1), hereafter Wagner. Wagner discloses a jetting nozzle (abstract), with differing bore sizes (Fig.2); obliquely directed rearward orifices (Fig.2 ref 118 and 114); a front orifice provided on a planar surface (Fig.2 ref 120).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hammelmann (US3275247A) discloses a nozzle for pipe cleaning having forward and rear nozzles, a hose, and corresponding seals located within the nozzle (see Figs.1-10)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773.  The examiner can normally be reached on Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711